     Case 2:20-cv-01272-TLN-AC Document 34 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     LAWRENCE GEORGE HASH,                               2:20-CV-01272 TLN AC
13
                                             Plaintiff, [Proposed] Order on Defendants’ Request
14                                                      to Seal Records
                    v.
15
                                                         Action Filed: August 11, 2017
16   T. RALLOS; A. PHILE; C. ALLEN; L.
     ZAMORA; et al.,
17
                                          Defendants.
18

19

20          On March 8, 2021, Defendants filed a Request to Seal the documents attached as Exhibit

21   A to the declaration of Deputy Attorney General Norman D. Morrison IV (Morrison Declaration)

22   in support of Defendants’ Opposition to Plaintiff’s Motion to Quash subpoenas.

23          The records Defendants’ request this Court to seal consist of excerpts of Plaintiff’s

24   medical records between 2012 and 2017 relating to his Nissen fundoplication surgery, subsequent

25   gastrointestinal complaints Plaintiff attributes to his Nissen fundoplication, and the treatment and

26   care Plaintiff received from various medical providers and institutions.

27          The Court finds that due to the sensitivity of the records, good cause exists to seal the

28   records attached as Exhibit A to the Morrison Declaration, thereby precluding public access to the
                                                    1
                              [Proposed] Order on Defendants’ Request to Seal Records (2:20-CV-01272 TLN AC P)
     Case 2:20-cv-01272-TLN-AC Document 34 Filed 03/10/21 Page 2 of 2


 1   records, and limiting access to the Court, the parties, and their employees, agents, representatives
 2   and experts.
 3          The Clerk is accordingly instructed to file Exhibit A under seal, and to remove any copy
 4   or access from any publically accessible systems.
 5          IT IS SO ORDERED.
 6   DATED: March 10, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                              [Proposed] Order on Defendants’ Request to Seal Records (2:20-CV-01272 TLN AC P)
